Citation Nr: 9920440	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  The propriety of the initial 10 percent rating for the 
service-connected traumatic arthritis of the right elbow.

2.  The propriety of the initial noncompensable rating for 
the service-connected sinusitis with headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had verified active military service from July 
1967 to September 1991.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO which granted service connection and assigned 
noncompensable ratings for traumatic arthritis of the right 
elbow and sinusitis.  

In September 1995 and November 1997, the Board remanded these 
issues for additional development.  

In September 1998, the RO increased the schedular rating 
assigned for the veteran's traumatic arthritis of the right 
elbow from noncompensable to 10 percent disabling effective 
from October 1, 1991.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected traumatic arthritis of 
the right elbow is not shown to be manifested by flexion of 
the forearm limited to 90 degrees or extension of the forearm 
limited to 75 degrees, even when pain on motion is 
considered.

3.  The veteran's service-connected traumatic arthritis of 
the right elbow is not shown to be manifested by flexion of 
the forearm limited to 100 degrees combined with extension of 
the forearm limited to 45 degrees, even when pain on motion 
is considered.

4.  There is no medical evidence of record showing that the 
veteran suffers from moderate sinusitis manifested by 
discharge, crusting, scabbing or headaches.

5.  There is no x-ray evidence of sinusitis of record.

6.  There is no medical evidence of record showing that the 
veteran suffers from sinusitis manifested by incapacitating 
episodes requiring prolonged antibiotic treatment, or from 
non-incapacitating episodes characterized by headaches, pain 
and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right elbow are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71 (Plate I), 4.71a, including Diagnostic Codes 5003, 5010, 
5206, 5207, 5208 (1998).

2.  An initial compensable evaluation for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.97, 
including Diagnostic Codes 6510-6514 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.97 including Diagnostic 
Codes 6510-6514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the issues on appeal are plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran alleges 
that a service-connected disability is more severely 
disabling than as rated, the claim is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's traumatic 
arthritis of the right elbow and sinusitis.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Traumatic arthritis of the right elbow

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592-93 (1991), Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).  

The standardized range of motion for the elbow is flexion to 
145 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate I.  Diagnostic Code 5206 provides that a 10 percent 
rating is warranted where flexion of the forearm is limited 
to 100 degrees.  A 20 percent rating is warranted for flexion 
limited to 90 degrees.  38 C.F.R. § 4.71a including 
Diagnostic Code 5206.

Diagnostic Code 5207 provides that a 10 percent rating is 
warranted when extension of the forearm is limited to 45 
degrees.  A 10 percent rating is also warranted where 
extension is limited to 60 degrees.  A 20 percent rating is 
warranted where extension of the forearm is limited to 75 
degrees.  38 C.F.R. § 4.71a including Diagnostic Code 5207.  

Finally, Diagnostic Code 5208 provides that a 20 percent 
schedular rating is warranted if flexion of the forearm is 
limited to 100 degrees and extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71a including 
Diagnostic Code 5208.

The evidence shows that the veteran's right arm is his major 
extremity.  The first post-service reference to the veteran's 
right elbow is in the report of a VA examination administered 
in November 1991.  In that examination report, the examiner 
noted a history of bilateral tennis elbow which required 
cortisone injections but showed a normal range of motion and 
no tenderness or swelling.  A diagnosis of "history of 
epicondylitis" was reported.

VA treatment records show the veteran received treatment for 
his right elbow in February 1992.  At the time, the veteran 
complained of trouble straightening the elbow and claimed 
decreased strength.  The examiner noted tenderness in the 
area of the right elbow and diagnosed the veteran as having 
bursitis/tendonitis.

A January 1996 examination revealed possible radiographic 
osteophyte formation of the right elbow, but the veteran 
could not recall any specific injury to his right elbow.  X-
ray examination revealed traction spurring of the olecranon 
process suggestive of chronic triceps tendonitis but no 
significant intra-articular pathology.

In May 1998, a VA orthopedic examination was conducted.  In 
the report of this examination, the examining physician noted 
the medical history involving the veteran's right elbow, 
including both in-service and post-service treatment.  Upon 
physical examination, the examiner noted no evidence of 
redness, heat, swelling, weakened movement, excess 
fatigability or incoordination, although painful motion at 
full extension was reported.  The veteran reported that, 
historically, increased use of his right elbow led to flare-
ups of the condition.  He also stated, however, that he had 
not experienced any significant problems due to flare-ups in 
the recent past.  The veteran had flexion to 130 degrees.  
Mild pain was noted when extending the arm with resistance.

Without regard to the veteran's complaints of pain and 
weakness, disability due to limitation of motion of the right 
elbow would not be compensable.  The medical evidence shows 
some limitation of motion of the right elbow.  Although the 
November 1991 examination showed a normal range of motion, 
the May 1998 examination showed flexion to only 130 degrees.  
There was also some evidence of pain on full extension with 
resistance.  Such limitation does not meet the schedular 
criteria for a compensable rating; however, although there 
was no clinical documentation of functional loss due to pain 
or weakness, fatigability or incoordination of the elbow, the 
Board finds that, given the veteran's complaints, the 
disability picture is not inconsistent with the rating 
criteria for a 10 percent rating-that is, flexion limited to 
100 degrees.  Thus, when considering the provisions of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, the criteria 
for a 10 percent rating pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5206, have been met.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

In sum, the Board concludes that, without regard to the 
veteran's painful motion, a compensable evaluation would not 
be warranted.  Nonetheless, the evaluation of 10 percent for 
arthritis of the veteran's right elbow is warranted pursuant 
to Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59 in 
light of the veteran's painful extension.  The preponderance 
of the evidence, however, is against an evaluation greater 
than 10 percent.  That is, there is no medical evidence that 
the veteran's disability picture more nearly approximates 
limitaiton of flexion to 90 degrees, extension to 75 degrees, 
or a combination of flexion to 100 degrees and extension to 
45 degrees.  

Sinusitis

As noted in the Board's November 1997 remand, the regulatory 
provisions containing the criteria for rating disabilities of 
the respiratory system were changed effective October 7, 
1996.  The Board notes that the veteran's representative, in 
written argument dated in January 1999, requested that this 
claim be remanded because a VA examination was not 
administered pursuant to the Board's November 1997 remand.  
That remand, however, did not request an examination 
concerning the veteran's sinusitis.  It simply directed the 
RO to consider the condition under both the old and new 
regulations.  Therefore, there is no reason to remand this 
issue.  The RO adequately fulfilled the directives set forth 
in the Board's November 1997 remand.  Following a review of 
the entire claims folder, it is the opinion of the Board that 
the clinical findings currently of record are adequate to 
rate the veteran's service-connected disease under both the 
old and new rating criteria.

A November 1991 VA examination report notes the veteran's 
complaints of chronic sinusitis with headaches.  The 
examination, however, revealed normal nose, sinuses, mouth 
and throat.  The diagnosis was chronic sinusitis with 
headaches.

Outpatient treatment records show that, in April 1993, the 
veteran complained of nasal congestion and purulent 
discharge, a burning throat and substernal area and a dry 
cough.  The diagnoses were those of sinusitis and bronchitis.  
In May 1994, he was seen complaining of head congestion, 
headaches and fever of three days' duration.The diagnosis was 
that of sinusitis.  

A December 1995 VA examination revealed a normal throat 
examination.  There was no examination conducted regarding 
the veteran's claimed sinusitis.  

Private medical evidence dated in February 1996 indicates 
that the veteran reported a 20-year history of frontal 
headaches and some nasal discharge.  He stated that the 
flare-ups are more common when there are increased pollen 
counts.  The diagnosis was "suspect allergic rhinitis."  

In the report of the veteran's February 1997 VA examination 
the veteran's sinuses were reportedly normal.  The examiner 
stated that, "from this history and physical examination[,] 
it would be our impression that [the veteran] is not 
suffering from significant sinus disease or allergic 
difficulties.  The problem seems to be different in nature."  
An audiometric evaluation was accomplished in April 1997 as 
requested in the February 1997 examination report.  The 
report indicates that the veteran's ENT exam was essentially 
normal.  An otolaryngology evaluation was also completed at 
that time.  The examiner attributed the veteran's 
symptomatology as "most likely due to elevated cholesterol 
and triglycerides."  No diagnosis of sinusitis was shown.

The veteran's service-connected sinusitis was rated as 
noncompensably disabling under 38 C.F.R. § 4.97 including 
Diagnostic Code 6513 (1996) prior to the regulatory changes 
which were effective October 7, 1996.  That code provided a 
noncompensable rating for sinusitis with x-ray manifestations 
only and mild or occasional symptoms.  A 10 percent 
evaluation was warranted for moderate sinusitis with 
discharge or crusting or scabbing and infrequent headaches.  
A 30 percent evaluation required severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating required postoperative 
sinusitis, following radical operation with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

There is no medical evidence that the veteran has suffered 
from moderate sinusitis and the only evidence that the 
sinusitis was ever associated with discharge, crusting, 
scabbing or infrequent headaches was in the April 1993 and 
May 1994 outpatient treatment reports.  Although the veteran 
was diagnosed as having sinusitis in service, there are only 
two post-service treatment records showing evidence of 
sinusitis.  Moreover, the diagnosis of sinusitis has 
apparently been questioned in recent VA examinations.  

In the absence of evidence of moderately disabling sinusitis, 
the Board finds that the disability picture more nearly 
approximates that of a noncompensable evaluation.  That is, 
the veterans has only mild or occasional symptoms.  The Board 
finds that the disability picture does not approximate the 
criteria for a 10 percent rating under the old rating 
criteria.  That is, the preponderance of the evidence is 
against a compensable rating for sinusitis.  38 C.F.R. § 4.97 
including Diagnostic Code 6510 (1996).

On October 7, 1996, the regulatory changes concerning the 
respiratory system became effective.  38 C.F.R §§ 4.96, 4.97 
including Diagnostic Code 6510 (1998).  That code provides a 
noncompensable rating for sinusitis detected by x-ray only.  
A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or, more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation requires the veteran's having undergone 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  Id.  

Again, as noted hereinabove, the veteran's sinusitis has 
required very little medical attention.  There is no medical 
evidence of any incapacitating episodes of sinusitis and only 
two non-incapacitating episodes since he was discharged from 
service.  Thus, the Board finds that the disability picture 
does not approximate the criteria for a 10 percent rating 
under the new rating criteria.  That is, the preponderance of 
the evidence is against a compensable rating for sinusitis.  
38 C.F.R. § 4.97 including Diagnostic Code 6510 (1998).

The Board finds that the preponderance of the evidence is 
against an initial compensable evaluation under both the old 
and new regulatory criteria.  38 C.F.R. § 4.97 including 
Diagnostic Code 6510 (1996 & 1998).



Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
traumatic arthritis of the right elbow and sinusitis as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  At no time since service, however, have the 
service-connected disabilities been more disabling than as 
currently rated.



ORDER

An initial rating greater than 10 percent for traumatic 
arthritis of the right elbow is denied.

An initial compensable rating for sinusitis is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

